DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed November 23, 2018, is entered.  Applicant amended claims 1-15 and added claim 16.  Claims 1-16 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the electrodes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12 recites the limitation "the electrodes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 13-15 are rejected due to their dependency on claim 12.
(3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (DE 10 2009 029 791 A1) in view of Stathatos et al., Adv. Mater. 2002, 14, No. 5, Pages 354-357 and Hotovy (U.S. Patent No. 4,636,421).  The citations to Beck will refer to the provided machine translation.
claims 1 and 2, Examiner notes the statement “for a public transportation vehicle” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the window.  Any window meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Beck teaches a lateral window for a vehicle (Figure 1 and Paragraphs 5, 16 and 29), wherein the window comprises a first transparent panel (transparent plastic film as a flexible substrate), a second transparent panel (glass plate or transparent and flexible plastic film cover) spaced apart from the first transparent panel with an inner space being defined between the first and second transparent panels and a transparent dye photovoltaic layer filling the inner space.  Paragraphs 23 and 24.
Beck teaches the dye photovoltaic layer is a colloidal suspension and is explicitly silent as to whether it is a photovoltaic gel within the scope of the claimed invention.
However, Stathatos, which deals dye photovoltaic layers, teaches a non-liquid electrolyte for dye photovoltaic layers is preferred to address short- and long-term sealing problems.  Page 354, Col. 2, Last paragraph.  Stathatos teaches a photovoltaic gel within the scope of the claimed invention comprising a silicon sol-gel electrolyte comprising titania semiconductor having high performance.  Page 356, Col. 2, Last paragraph and Experimental.  The lack of liquid electrolyte addressed the sealing problems.  Page 354, Col. 2, Last paragraph.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a dye photovoltaic layer comprising a silicon gel and a semiconductor because Stathatos teaches that such a dye photovoltaic layer addresses sealing problems associated with liquid electrolytes and exhibits high performance.  

Modified Beck is silent as to the presence of a frame comprising a main profile for supporting the first and second transparent panel.
However, Hotovy, which deals with lateral windows for vehicles, teaches the lateral windows of an automobile or the like are provided with a frame (10), wherein the frame allows for the incorporation of a decorative trim strip when the window is mounted to the vehicle.  Col. 2, Lines 6-14 and 16-26.  Hotovy teaches, as seen in Figure 2, that the window (14 or 15) is received in the slot of the frame such that the frame supports both the inner and outer surfaces of the window and its edge.  Figure 2 and Col. 2, Lines 55-68.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate the lateral window taught by Beck and Stathatos into a frame of the type taught by Hotovy because Hotovy teaches doing so allows for mounting of the frame with a decorative trim strip.  Furthermore, when modified Beck’s window is framed, as taught by Hotovy, the window frame comprises a main profile (Hotovy, Figure 2) that supports the first and second transparent panels of Beck’s window and, in conjunction with the panels, defines the inner space with the panels at their edge.
in situ during the layering process of forming the window.  Beck, Paragraph 24 and Stathatos, Experimental.  This is interpreted to be within the scope of the claimed invention because claim 5 explicitly requires a filling inlet, meaning the filling arrangement of claim 1 is reasonably interpreted to be broader than an inlet, such as the arrangement taught by Beck, Stathatos and Hotovy, as combined above.
With respect to claim 3, modified Beck teaches, as seen in Figure 4, for example, the photovoltaic gel completely fills the inner space.  Beck, Figure 4.
With respect to claim 4, modified Beck teaches, as seen in Figure 4, for example, the first and second transparent panels are planar.  Beck, Figure 4.
With respect to claim 9, Examiner notes the statement “for electrically connecting the photovoltaic gel to an outside electrical circuit through the window frame” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the pair of electrodes.  Any electrodes meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.  Additionally, the claimed invention does not require the outside electrical circuit.  The claimed invention only requires the electrodes be used for affecting a connection to the outside electrical circuit.
Modified Beck teaches the lateral window comprises a pair of electrodes spaced apart from one another and electrically contacting the photovoltaic gel in the form of the first and second transparent electrical contact layers.  Beck, Paragraphs 23 and 24.
With respect to claim 10, Beck, Stathatos and Hotovy, as combined above, teach the first and second transparent panels are supported by the frame, meaning the electrodes in contact with 
(4)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (DE 10 2009 029 791 A1) in view of Stathatos et al., Adv. Mater. 2002, 14, No. 5, Pages 354-357 and Hotovy (U.S. Patent No. 4,636,421), as applied to claims 1-4, 9 and 10 above, and further in view of Chu (U.S. Publication No. 2015/0194272).
With respect to claim 5, Examiner notes the statements “for introducing the photovoltaic gel into the inner space,” “for allowing air to leave the inner space” and “for closing the filling inlet and pressure compensation outlet” are statements of intended use that do not further limit the claimed invention.  The cited statements recite a function performed by the inlet, outlet and closure elements.  Any inlet, outlet and closure elements meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.
Modified Beck teaches the dye photovoltaic gel can be filled via a pipette, meaning it is viscous, but is silent as to whether the lateral window comprises the claimed filling arrangement.
However, Chu, which deals with dye-sensitized solar cells, teaches a dye-sensitized solar cell comprising a filling inlet for the electrolyte, an air discharge path, which is interpreted to read on the claimed pressure compensation outlet, for allowing air to leave the inner space and closure elements for closing the filling inlet and pressure compensation outlet.  Figure 1 and Paragraphs 43, 44 and 45.  Chu teaches this configuration leads to improved durability and leakage prevention.  Paragraphs 7 and 45.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Beck, Stathatos and Hotovy, as 
(5)
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (DE 10 2009 029 791 A1) in view of Stathatos et al., Adv. Mater. 2002, 14, No. 5, Pages 354-357, Hotovy (U.S. Patent No. 4,636,421) and Chu (U.S. Publication No. 2015/0194272) as applied to claim 5 above, and further in view of Yang et al. (U.S. Publication No. 2011/0108111).
With respect to claims 6 and 7, modified Beck teaches the filling inlet and pressure compensation outlet comprise through holes but are silent as to whether the through holes are located in the first transparent panel.
However, Yang, which deals with dye-sensitized solar cells, teaches through holes are positioned on the first transparent panel of the cell for electrolyte loading.  Figure 1 and Paragraph 62.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Beck, Stathatos, Hotovy and Chu, as combined above, with Yang is the use of a known technique to improve a similar device in the same way.  Beck, Stathatos, Hotovy and Chu, as combined above, teach a dye-sensitized solar cell in the form of a lateral window, wherein the cell comprises inlets and outlets for electrolyte loading.  Yang, which also deals with dye-sensitized solar cells, teaches the through 
(6)
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, fails to teach or fairly suggest a lateral window meeting the requirements of claim 8, wherein the filling inlet and pressure compensation outlet are arranged in one or more members of the window frame.
(7)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796